The defendant Frank Kaminski established his prima facie entitlement to judgment as a matter of law through evidence that the plaintiffs decedent understood that she was conveying to him title to her three houses, reserving a life estate to herself (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). In opposition, however, the plaintiff raised a triable issue of fact as to whether the 85-year-old, legally blind decedent had signed the deeds only after having been fraudulently told that the documents she was executing were wills. Accordingly, Kaminski’s motion for summary judgment dismissing the complaint insofar as asserted against him was properly denied.
The parties’ remaining contentions are without merit. Fisher, J.E, Angiolillo, Dickerson and Leventhal, JJ., concur.